Case 2:19-cv-04058-CAS-AFM Document 62 Filed 01/19/21 Page 1 of 1 Page ID #:1022

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-04058-CAS-AFMx                                           Date: January 19, 2021
Title      Trustees of the Operating Engineers Pension Trust et al v. Smith-Emery Company



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                    Attorneys Present for Defendant:
                      N/A                                                   N/A


Proceedings (In Chambers): Order to Show Cause

        On or before January 28, 2021, Defendant Smith-Emery Company shall show cause in
writing why the Court should not grant Plaintiffs’ motion to compel (ECF No. 56) and award
expenses to Plaintiffs in the amount of $20,358 based on Defendant’s violation of Local Rule 37-2.2
due to its failure to provide its portion of the joint stipulation to Plaintiffs’ counsel despite several
extensions and its failure to cooperate in presentation of this motion to the Court as required by the
Local Rules. See Local Rule 37-4.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
